REVISED AUGUST 6, 2002

                 UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                            No. 01-30392



              SUN LIFE ASSURANCE COMPANY OF CANADA,

                                                         Plaintiff,


                               VERSUS


                         SHEILA RICHARDSON;

                                              Defendant-Appellee,


                               VERSUS


                            DIANA JAMES;

                                              Defendant-Appellant.




          Appeal from the United States District Court
              For the Eastern District of Louisiana
                           July 22, 2002




Before DAVIS, DeMOSS, AND STEWART, Circuit Judges.

DeMOSS, Circuit Judge:

     This case involves the application of Louisiana’s doctrine of

substantial compliance as to the change of beneficiary in a life
insurance policy.    The district court found that Melvin Richardson

substantially complied with the terms of his life insurance policy

to effect a change of beneficiary.       For the reasons stated herein,

we conclude that the district court erred in such finding.



                           I.   BACKGROUND

     On June 29, 1989, Melvin Richardson (Melvin), who worked for

Highlines Construction Company (Highlines), executed a written form

changing the beneficiary of his life insurance policy to his

girlfriend, Diana James (Diana).       Melvin and Diana stopped dating

in 1993, but remained friends.         On June 6, 1998, Melvin married

Sheila Richardson (Sheila). Around that time, Melvin went to Linda

Lee (Linda) who was responsible for managing employee benefits at

Highlines.   Melvin requested that “everything” be changed over to

his new wife Sheila. Linda testified that she gave Melvin numerous

forms to fill out.    Melvin had limited reading and writing skills

and, as a result, Sheila filled out the forms then gave them back

to Melvin who signed them and then returned them to Linda.

     Melvin was accidentally electrocuted on February 23, 2000,

while working for Highlines.    After Melvin's death, Sheila learned

that she was the beneficiary of his workmen's compensation benefits

and his 401(k) plan, but not his life insurance policy.        Rather,

Diana was still named as the beneficiary.

     Sun Life Assurance Company of Canada (Sun Life), the company


                                   2
that issued Melvin’s life insurance policy, filed in the district

court an interpleader pursuant to Rule 22 of the Federal Rules of

Civil Procedure to determine who was the legal beneficiary.              Sun

Life deposited the proceeds of the policy into the registry of the

district court and named Sheila, Diana, and Melvin’s sister,

Shirley Ann Richardson (Shirley), as defendants.            Diana filed an

answer to the complaint, and Sheila answered and filed a third-

party   complaint   naming   Highlines   as    a    third-party   defendant.

Highlines answered the third-party complaint and Shirley abandoned

any claim to the insurance proceeds.

     During a bench trial, the district court found four possible

explanations for Sheila being named beneficiary for everything

except Melvin's life insurance policy.             First, Linda gave Melvin

the life insurance change of beneficiary form, which Melvin chose

not to return.      Second, Linda gave Melvin the form, which he

accidentally lost and did not return.         Third, Melvin completed and

returned the form, which Linda subsequently misplaced.              Fourth,

Linda never gave Melvin the change of beneficiary form when she

gave him the paperwork concerning his other benefit plans.

     The district court concluded that the fourth alternative was

the most likely to have occurred–-that Linda mistakenly failed to

give Melvin the form.    In support of this conclusion, the district

court found that two witnesses corroborated Sheila's testimony that

Linda had told her that Melvin wanted to change “everything” to

Sheila's name, but that Linda had “overlooked” the life insurance

                                   3
policy because it was in a separate place.          The court also found

that the witnesses corroborated Sheila's testimony that Linda

stated she had not finished or completed the paperwork.                  In

addition, the court found that Linda was adamant that Melvin had

requested that “everything” be changed to his wife.           Ultimately,

the court concluded that Linda did not make the change to the life

insurance because Linda did not realize that the form was missing.

     The   district   court    noted   that   Louisiana   requires   strict

compliance with the terms of an insurance contract to effect a

change of beneficiary.        See American Gen. Life Ins. Co. v. Fine,

944 F.2d 232, 234 & n.5 (5th Cir. 1991).            The district court,

nevertheless, applied the doctrine of substantial compliance.           See

Bland v. Good Citizens Mut. Ben. Ass'n, 64 So. 2d 29, 33-34 (La.

Ct. App. 1st Cir. 1953).       In doing so, the court held that Melvin

had complied with the requirements of changing his life insurance

policy's beneficiary to Sheila because he had intended to do so and

he took affirmative steps to do so.        As a result, the court ordered

that judgment be entered in favor of Sheila, which entitled her to

the insurance proceeds of $104,000.            The court also dismissed

Sheila's third-party claim against Highlines as moot.

     On March 20, 2001, Diana filed a notice of appeal and Sheila

filed a protective appeal preserving her claim against Highlines.

On April 26, 2001, Highlines filed a notice of appeal.        Thereafter,

attorneys J. Hunter Bienvenue (Bienvenue) and Charles Ferrara


                                       4
(Ferrara) filed an original brief in intervention alleging that

they are entitled to reimbursement of costs and expenses and

attorney's fees in this matter in accordance with a contingency fee

contract entered into between Sheila and Bienvenue.



                            II.   DISCUSSION

     We are presented with two issues in this appeal.             The first

issue is whether Melvin complied with the requirements of his life

insurance policy to effect a change of beneficiary.              The second

issue is whether the intervenors, Bienvenue and Ferrara, are

entitled   to   recover   reimbursement    of   costs   and   expenses   and

attorneys’ fees in this matter in accordance with a contingency fee

contract entered into between Sheila and Bienvenue.             This second

issue can be disposed of quickly because this Court does not have

appellate jurisdiction to consider it.          This issue has not been

heard by the district court and, as a result, there has not been a

final   judgment   from   which   the   intervenors     may   appeal.    The

intervenors on appeal are dismissed without prejudice.

     This Court reviews questions of law de novo and findings of

fact for clear error in appeals from judgments rendered after a

bench trial.    Read v. United States ex rel. Dep’t of Treasury, 169
F.3d 243, 247 (5th Cir. 1999).          Louisiana law requires strict

compliance with an insurance contract's terms to effect a change of

beneficiary.    American Gen. Life Ins. Co., 944 F.2d at 234 & n.5.


                                    5
Louisiana,      however,     recognizes       the     doctrine     of    substantial

compliance in limited circumstances. This doctrine holds that when

an insured does “substantially all that lay within his power to

effect a change of beneficiary,” the insured's strict compliance

with   the    policy's     terms   will   be    sufficient        even   though   the

beneficiary is not altered before the insured's death.                    Bland, 64
So. 2d at 33-34.

       Louisiana    cases    concerning        the     doctrine    of    substantial

compliance fall into two categories.                The first category involves

cases in which the original beneficiary wrongfully interfered with

the insured's attempts to comply with the policy requirements. See

American Gen. Life Ins. Co., 944 F.2d at 234.                The second category

involves cases in which the insured complied with the requirements

on the face of the policy, but some internal procedure of the

insurance company was not completed.                 Id.

       The case at hand does not fit into either of these categories.

The district court, therefore, erred in applying the doctrine of

substantial compliance.            There is no evidence whatsoever that

Diana, the named beneficiary of Melvin's life insurance policy,

interfered with Melvin's ability to change the beneficiary to

Sheila.      Therefore, this case does not fit into the first category

of cases noted above.        Likewise, there is no evidence that Melvin

ever received a change of beneficiary form which he filled out and

returned to his insurance company for processing.                  In this regard,


                                          6
we note that Linda is an employee of Highlines and there is no

evidence that she was an agent or representative of the insurance

company.    As a result, this case also does not fit into the second

category of cases.



                              III.      CONCLUSION

     For the foregoing reasons, we hold that the district court

erred in applying the doctrine of substantial compliance.                     We,

therefore, REVERSE the district court and hold that the named

beneficiary,      Diana   James,   is    entitled    to   the    life   insurance

proceeds.       We vacate the district court’s order dismissing as moot

Sheila’s third-party claim against Highlines.                    We remand this

matter     to    the   district    court     for   further      proceedings   not

inconsistent with this opinion.




                                         7